DETAILED ACTION
This is in response to application filed on September 17,2021, said application is a continuation of U.S. patent application Ser. No. 17/478,590, filed Sep. 17, 2021, which claims priority to U.S. patent application Ser. No. 16/726,181, filed Dec. 23, 2019, which claims priority to U.S. Provisional Patent Application No. 62/909,201. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination, of which claims 1, 8 and 15 are in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US PGPub. No. 2010/0182265) (hereinafter KIM).

In reference to independent claim 1:
KIM teaches a computer-implemented method, comprising: displaying a first application window for an application in a first display region of a foldable computing device while the foldable computing device is in an unbent posture; detecting that the foldable computing device has transitioned from the unbent posture to a bent posture; responsive to detecting that the foldable computing device has transitioned from the unbent posture to the bent posture: displaying a second application window for the application in a second display region of the foldable computing device; and displaying a third application window for the application in a third display region of the foldable computing device, wherein the second display region and the third display region are separated by an artificial hardware seam (i.e. .... a folding event...may control a currently active application program or activate a new application program...41...controls the operation of an active application program or activates a new application program according to folding angles....folding state A (folding angle of 120 degrees), folding state B (180 degrees), folding state C (0 degrees) and folding state D (90 degrees)....When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen....upon being transitioned from folding state B back to folding state A or D, the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen..... - Paragraphs 42, 44-45; Fig. 1 showing an artificial hardware seam that separate a first touch screen 110 and a second touch screen 120).

In reference to claim 2:
KIM teaches the computer-implemented method of claim 1, wherein: the foldable computing device is configured to operate in a single display region mode that includes the first display region as an only display region while the foldable computing device is in the unbent posture; and the foldable computing device is configured to operate in a multiple display region mode that includes the second display region and the third display region while the foldable computing device is in the bent posture (i.e. ....When transitioned to folding state B, the mobile terminal may display video images on both the first touch screen and the second touch screen as a single screen....upon being transitioned from folding state B back to folding state A or D, the mobile terminal displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen..... - Paragraph 45; Fig. 4).

In reference to claim 3:
KIM teaches the computer-implemented method of claim 1, wherein the artificial hardware seam is displayed at a position associated with a hinge that enables the foldable computing device to transition from the unbent posture to the bent posture (i.e. ....a hinge unit 170 enabling the display unit 101 to be folded and unfolded.... - Paragraph 23; Fig. 1).

In reference to claim 4:
KIM teaches the computer-implemented method of claim 3, wherein detecting that the foldable computing device has transitioned from the unbent posture to the bent posture comprises: receiving, from a sensor, sensor data indicative of a hinge angle for the hinge; and determining, based at least in part on the sensor data, that the hinge angle satisfies a hinge angle threshold previously established for the bent posture (i.e. ... sense the folding angle of the display panel through the angle sensor 180 in the hinge unit 170... folding state A (folding angle of 120 degrees), folding state B (180 degrees), folding state C (0 degrees) and folding state D (90 degrees).... - Paragraphs 30, 44).

In reference to claim 5:
KIM teaches the computer-implemented method of claim 1, wherein: the second application window provides a first type of functionality for the application; and the third application window provides a second type of functionality for the application (i.e. ....displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen..... - Paragraph 45).

In reference to claim 6:
KIM teaches the computer-implemented method of claim 5, wherein the first application window provides both the first type of functionality for the application and the second type of functionality for the application (i.e. ... displays a window related to an active application program such as a video player or web browser in a full screen mode on both the first touch screen and second touch screen in folding state B.... - Paragraph 47).

In reference to claim 7:
KIM teaches the computer-implemented method of claim 1, further comprising: displaying the second application window in a maximized state in the second display region; and displaying the third application window in the maximized state in the third display region (i.e. ....displays video images on the first touch screen and displays keys for controlling video playback on the second touch screen..... - Paragraph 45; Note that the first touch screen is displaying only the video image therefore it is already in a maximized state, similarly the second touch screen is displaying only the keys for controlling the video image playback is already in maximized state).

In reference to independent claim 8:
A foldable computing device, comprising: one or more processors; and at least one computer readable storage medium having computer-executable instructions stored thereon which, when executed by the one or more processors, cause the foldable computing device to: display a first application window for an application in a first display region of the foldable computing device while the foldable computing device is in an unbent posture; detect that the foldable computing device has transitioned from the unbent posture to a bent posture; responsive to detecting that the foldable computing device has transitioned from the unbent posture to the bent posture: display a second application window for the application in a second display region of the foldable computing device; and display a third application window for the application in a third display region of the foldable computing device, wherein the second display region and the third display region are separated by an artificial hardware seam.
- Claim 8 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  KIM teaches a control unit and storage unit in paragraphs [0026] and [0031].

In reference to claim 9:
The foldable computing device of claim 8, wherein: the foldable computing device is configured to operate in a single display region mode that includes the first display region as an only display region while the foldable computing device is in the unbent posture; and the foldable computing device is configured to operate in a multiple display region mode that includes the second display region and the third display region while the foldable computing device is in the bent posture.
- Claim 9 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 10:
The foldable computing device of claim 8, wherein the artificial hardware seam is displayed at a position associated with a hinge that enables the foldable computing device to transition from the unbent posture to the bent posture.
- Claim 10 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 11:
The foldable computing device of claim 10, wherein detecting that the foldable computing device has transitioned from the unbent posture to the bent posture comprises: receiving, from a sensor, sensor data indicative of a hinge angle for the hinge; and determining, based at least in part on the sensor data, that the hinge angle satisfies a hinge angle threshold previously established for the bent posture.
- Claim 11 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 12:
The foldable computing device of claim 8, wherein: the second application window provides a first type of functionality for the application; and the third application window provides a second type of functionality for the application.
- Claim 12 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 13:
The foldable computing device of claim 12, wherein the first application window provides both the first type of functionality for the application and the second type of functionality for the application.
- Claim 13 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 14:
The foldable computing device of claim 8, wherein the computer-executable instructions further cause the foldable computing device to: display the second application window in a maximized state in the second display region; and display the third application window in the maximized state in the third display region.
- Claim 14 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to independent claim 15:
At least one computer readable storage medium having computer-executable instructions stored thereon which, when executed by one or more processors, cause a foldable computing device to: display a first application window for an application in a first display region of the foldable computing device while the foldable computing device is in an unbent posture; detect that the foldable computing device has transitioned from the unbent posture to a bent posture; responsive to detecting that the foldable computing device has transitioned from the unbent posture to the bent posture: display a second application window for the application in a second display region of the foldable computing device; and display a third application window for the application in a third display region of the foldable computing device, wherein the second display region and the third display region are separated by an artificial hardware seam.
- Claim 15 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  KIM teaches a control unit and storage unit in paragraphs [0026] and [0031].

In reference to claim 16:
The at least one computer readable storage medium of claim 15, wherein: the foldable computing device is configured to operate in a single display region mode that includes the first display region as an only display region while the foldable computing device is in the unbent posture; and the foldable computing device is configured to operate in a multiple display region mode that includes the second display region and the third display region while the foldable computing device is in the bent posture.
- Claim 16 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 17:
The at least one computer readable storage medium of claim 15, wherein the artificial hardware seam is displayed at a position associated with a hinge that enables the foldable computing device to transition from the unbent posture to the bent posture.
- Claim 17 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 18:
The at least one computer readable storage medium of claim 17, wherein detecting that the foldable computing device has transitioned from the unbent posture to the bent posture comprises: receiving, from a sensor, sensor data indicative of a hinge angle for the hinge; and determining, based at least in part on the sensor data, that the hinge angle satisfies a hinge angle threshold previously established for the bent posture.
- Claim 18 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 19:
The at least one computer readable storage medium of claim 15, wherein: the second application window provides a first type of functionality for the application; and the third application window provides a second type of functionality for the application.
- Claim 19 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 20:
The at least one computer readable storage medium of claim 19, wherein the first application window provides both the first type of functionality for the application and the second type of functionality for the application.
- Claim 20 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174